ACCEPTED
                                                                                01-17-00882-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                              3/20/2018 2:21 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK

                      No. 01-17-00882-CV
                _____________________________
                                                          FILED IN
                     COURT OF APPEALS           1st COURT OF APPEALS
                                                    HOUSTON, TEXAS
             FIRST JUDICIAL DISTRICT OF TEXAS
                                                3/20/2018 2:21:13 PM
                      HOUSTON, TEXAS            CHRISTOPHER A. PRINE
            _____________________________________       Clerk

                   MICHAEL FALLON, M.D.,
                        Appellant,
                               v.
    THE UNIVERSITY OF TEXAS MD ANDERSON PHYSICIAN’S
  NETWORK AND WILLIAM HYSLOP, AS PRESIDENT AND CHIEF
EXECUTIVE OFFICER OF THE UNIVERSITY OF TEXAS MD ANDERSON
                  PHYSICIAN’S NETWORK,
                          Appellees.
               _______________________________
                APPELLANT’S UNOPPOSED
      MOTION TO EXTEND TIME TO FILE OPENING BRIEF
              _______________________________
             On Appeal from the 151st District Court
                    of Harris County, Texas
                   Trial Court No. 2017-36113
                Judge Mike Engelhart, Presiding
               _______________________________
                               Bill Cobb
                                State Bar No. 00796372
                               Matthew Ploeger
                                State Bar No. 24032838
                               Jenny Lee Smith
                                State Bar No. 24079357
                               Cobb & Counsel
                               401 Congress Avenue, Suite 1540
                               Austin, Texas 78701
                               512.693.7570 (v)
                               512.687.3499 (f)
                               Attorneys for Appellant
      Appellant Dr. Michael Fallon respectfully requests an extension of

thirty days to file his Opening Brief. See TEX. R. APP. P. 10.5(b), 38.6(a).

Appellant supports his motion with the following:

      1.    The Clerk’s Record in this matter was filed on February 21, 2018.

      2.    On February 22, 2018, this Court provided notice that Dr.

Fallon’s brief was due within thirty days, or no later than March 26, 2018.

      3.    Thus, Dr. Fallon’s Opening Brief is currently due March 26, 2018.

      4.    Appellant Dr. Fallon respectfully requests an extension of thirty

days to file his Opening Brief. If this motion is granted, Dr. Fallon’s Opening

Brief would be due on April 25, 2018.

      5.    Good cause supports this request. Specifically, Appellant relies

on the following facts to reasonably explain the need for an extension.

Attorneys for Appellant are involved in other matters with deadlines that

fall before or near March 26, 2018. Some of the causes and deadlines facing

Appellant’s counsel are:

            a.   Reply Brief Deadline, March 19, 2018, GS Texas Ventures,
                 LLC v. Public Utility Commission of Texas, Cause No. D-1-GN-
                 17-001526, proceeding in Travis County District Court.

            b.   Settlement conference for an administrative, licensing
                 matter on March 22, 2018.



                                      2
            c.   Discovery service deadline, March 21, 2018, Dagins v.
                 Farmers New World Life Insurance Company, Cause No. 2016-
                 76356, proceeding in Harris County District Court.

            d.   Mediation, March 27, 2018, Dagins v. Farmers New World Life
                 Insurance Company, Cause No. 2016-76356, proceeding in
                 Harris County District Court.

            e.   Initial Disclosure Deadline, March 15, 2018, L.A. Gem and
                 Jewelry Design, Inc. v. JF Collections, Inc., et al., Cause No. 2:17-
                 CV-06538-RAO, proceeding in the United States District
                 Court, Central District of California.

      6.    This extension is not sought for delay, but rather to allow counsel

sufficient time to prepare a brief that is as helpful as possible to this Court.

      7.    This is Appellant’s first request for an extension of time.

      8.    Appellees do not oppose this motion.

                                     PRAYER

      For these reasons, Appellant respectfully moves this Court to grant the

motion to extend time and allow it an additional thirty days—to and

including April 25, 2018—to file his Opening Brief. Appellant also requests

all other relief to which he may be entitled.




                                         3
                                  Respectfully submitted,

                                  /s/ Bill Cobb
                                  Bill Cobb
                                    State Bar No. 00796372
                                  Matthew Ploeger
                                    State Bar No. 24032838
                                  Jenny Lee Smith
                                    State Bar No. 24079357
                                  COBB & COUNSEL
                                  401 Congress Avenue, Suite 1540
                                  Austin, Texas 78701
                                  512.693.7570 (v)
                                  512.687.3499 (f)
                                  bill@cobbxcounsel.com
                                  matthew@ploegerlaw.com
                                  jenny@cobbxcounsel.com

                                  Attorneys for Appellant
                                  Michael Fallon, M.D.

                   CERTIFICATE OF CONFERENCE

     I certify that I have conferred with Staci Wilson via email, and she is

unopposed to Appellant’s Unopposed Motion to Extend Time to File Brief.

                                  /s/ Jenny Lee Smith
                                  Jenny Lee Smith




                                    4
                         CERTIFICATE OF SERVICE

      I hereby certify that I served a true and correct copy of this Appellant’s

Motion to Extend Time to File Brief on all counsel of record on March 20,

2018, as listed below:

Richard F. Whiteley
Stacianne M. Wilson
BRACEWELL LLP
711 Louisiana, Suite 2300
Houston, Texas 77002
(713) 223-2300 – Telephone
(713) 221-1212 – Facsimile
Richard.Whiteley@bracewelllaw.com
Staci.Wilson@ bracewelllaw.com

ATTORNEYS FOR APPELLEES
                                    /s/ Bill Cobb
                                    Bill Cobb




                                       5